 URBAN LABORATORIES, INCORPORATEDUrban Laboratories, Incorporated and Hotel andRestaurant Employees and Bartenders Union ofSan Diego, Local 30, AFL-CIO. Cases 21-CA-18910 and 21-CA-19213January 14, 1981DECISION AND ORDERBY MEMBERS PENELLO, TRUESDALE, ANDZIMMERMANUpon a charge filed on April 7, 1980, and anamended charged filed on April 24, 1980, in Case21-CA-18910 by Hotel and Restaurant Employeesand Bartenders Union of San Diego, Local 30,AFL-CIO, herein called the Union, and dulyserved on Urban Laboratories, Incorporated,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 21, issued a complainton May 22, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. On May 30, 1980, Respondent filed itsanswer to the complaint.Thereafter, on June 27, 1980, the Union filed acharge in Case 21-CA-19213 alleging that Respon-dent had engaged in and was engaging in certainunfair labor practices. On August 4, 1980, the Re-gional Director issued an Order consolidatingcases, consolidated amended complaint, and amend-ed notice of hearing in Cases 21-CA-19810 and21-CA-19213 alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Specifical-ly, the consolidated amended complaint alleges thatRespondent has violated Section 8(a)(5) and (1) ofthe Act: (a) by refusing to remit union dues with-held pursuant to employees' voluntary authoriza-tions as required by a contract between Respon-dent and the Union; (b) by refusing to make regu-lar payments into the appropriate health and wel-fare funds as required by the parties' contract; and(c) by refusing to meet and confer with the Unionregarding grievances as required by the parties'contract. Respondent filed no answer to the con-solidated amended complaint.On October 9, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on Respondent's failureto file an answer to the consolidated amended com-plaint. Subsequently, on October 16, 1980, theBoard issued an order transferring the proceeding254 NLRB No. 61to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent has notfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint if no answer iffiled, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause isshown to the contrary.As noted above, Respondent filed an answer tothe original complaint in Case 21-CA-18910 buthas filed no answer to the consolidated amendedcomplaint in Cases 21-CA-18910 and 21-CA-19213. That later complaint supplanted the earlierissued complaint and called for specific response toall of its allegations although Respondent hadfailed to file any such response.In his Motion for Summary Judgment, GeneralCounsel asserts that a copy of the original chargein Case 21-CA-19213 was duly served on Respon-dent. Thereafter, a copy of the order consolidatingcases, consolidated amended complaint, and amend-ed notice of hearing in Cases 21-CA-18910 and21-CA-19213 was sent by certified mail, return re-ceipt requested, to Respondent's Tacoma, Washing-ton, address, an address at which Respondent hadpreviously received mail during the proceedingconnected with the charge and complaint in Case21-CA-18910. The envelope containing that orderand consolidated amended complaint was returned,having been marked "unclaimed" by the postal ser-vice on August 25, 1980.However, on August 20, 1980, Regional FieldExaminer Steven J. Sorenson posted, by certified515 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDmail, return receipt requested, a letter to ArshieldHolland, a local agent for Respondent.' Sorenson'sletter confirmed their telephone conversation ofthat day during which Sorenson had informed Hol-land that Region 21 had still not received ananswer to the consolidated amended complaint.Sorenson indicated in that letter that he had firstattempted to contact Respondent at its Tacoma,Washington, location but had been informed by ataped message that the phone number had been dis-connected and that there was no new number. Sor-enson's letter also confirmed his comment to Hol-land that, if an answer were not filed by August29, 1980, Sorenson would recommend to the Re-gional Director that summary judgment be sought.On the same date, Sorenson posted, by certifiedmail, return receipt requested, a copy of this letterto Respondent at its Tacoma, Washington, head-quarters. Both the letter addressed to Holland andthe letter addressed to Respondent at Tacoma,Washington, were returned to General Counsel bythe postal service on September 6 and 7, 1980, re-spectively. Both letters were marked "unclaimed."No answer or a request for an extension to filesuch answer has been received from Respondent.The original complaint and notice of hearing inCase 21-CA-18910, which was admittedly servedon Respondent, specifically stated that unless ananswer was filed to the complaint within 10 daysof service thereof "all of the allegations in saidcomplaint shall be deemed to be admitted to betrue and may be so found by the Board." This ad-monition is in accord with the Board's Rules andRegulations, supra, and, in fact, Respondent timelyresponded to it by filing an answer to that com-plaint. The same admonition was included in thelater Order consolidating cases, consolidatedamended complaint, and amended notice of hearingto which Respondent has not filed an answer not-withstanding the Region's attempts to formallyserve it and notwithstanding that an agent of Re-spondent was specifically informed that should Re-spondent fail to file an answer summary judgmentmight be sought. In these circumstances, we findthat Respondent was on adequate notice of theconsequences of a failure to file an answer to theconsolidated amended complaint. Respondent.however, has failed to file an answer or presentgood cause for failing to do so. No good cause forfailure to file an answer having been shown, in ac-cordance with the rule set forth above, the allega-tions of the complaint are deemed admitted to betrue. Accordingly, we find as true all the allega-i' olland had arliwr signed for the receipt ofl the charge in Case 21CA- I213 at a San Diego, California, location of Respondenttions of the complaint and grant the Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a State of Washington corporationengaged in the operation and management of foodservice facilities for the armed services of theUnited States, and operates a facility located at theUnited States Navy's 32d Street Naval StationAnnex located in San Diego, California. In thecourse and conduct of its business, Respondentprovides services valued in excess of $50,000 to theUnited States Navy.The complaint alleges and we find that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert ju-risdiction herein.II. THE ABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and BartendersUnion of San Diego, Local 30, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All non-management food service employeesemployed by Respondent at the 32d StreetNaval Station Annex; excluding office clericalemployees, guards and supervisors as definedin the Act.The Union has been the collective-bargaining rep-resentative of these employees since May 19, 1978,and Respondent and the Union executed a collec-tive-bargaining agreement covering these employ-ees on November 10, 1978, which was effectivefrom October 1, 1978, until October 1, 1980. Sincein or about January 1980, however, Respondenthas failed and refused, and continues to fail andrefuse, to remit union dues withheld pursuant toemployees' voluntary authorizations as required bythe terms of the collective-bargaining agreement.Also, since in or about March 1980, Respondenthas failed and refused to make regular paymentsinto the appropriate health and welfare funds as re-quired by the terms of the collective-bargaining516 URBAN LABO()RATORIES. INCORPORATFI)agreement. And, since on or about June 15, 1980,Respondent has failed and refused, and continuesto fail and refuse, to meet and confer with theUnion regarding grievances as required by theterms of the collective-bargaining agreement. Re-spondent has undertaken all these actions, or lackthereof, without giving notice to, or bargainingwith, the Union.By each of the actions taken in January, March,and June, 1980, we find that Respondent failed andrefused to bargain in good faith with the Union inviolation of Section 8(a)(5) and (1) of the Act andthereby engaged in unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.IV. THE EFFECT OF THE UNFAIR L.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYWe have found that Respondent failed to remitto the Union the dues it had withheld from em-ployees' paychecks, failed to make the requiredcontributions to the Union's health and welfarefunds, and failed to meet and confer with theUnion regarding grievances, which conduct consti-tutes a refusal to bargain in violation of Section8(a)(5) and (1) of the Act. In order to dissipate theeffect of these unfair labor practices, we shall orderRespondent to remit to the Union the dues it with-held from its employees' paychecks, with intereston the dues to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977),2 transmit to the Union the required contri-butions to the Union's health and welfare fund,3and, upon request, to meet and confer with theUnion regarding grievances.2 See, generalls, lvis Plumbing & Heating Co., 138 NI.RB 716 (1962h3 Because the provisions of employee benefit fund agreements are ari-able and complex. the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unilassfullwithheld fund payments We lease to the compliance stage the questilonof whether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. Ihese additionalamounts may he determined depending upon the ircumstances of ealchcase, by reference to provisions in the documents governing the fundls iaissue and. where there are no governing provisions, to evidence of ailoss directly attributable to the unlasful itlhholding action, s hich iiightinclude the loss of return on investmenli of the portion of the ifunds (s ihheld, additional administrative costs, etc, but not collateral lossesThe Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI USIONS OF LAW1. Urban Laboratories, Incorporated, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Hotel and Restaurant Employees and Bartend-ers Union of San Diego, Local 30, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All nonmanagement food service employeesemployed by Respondent at the 32d Street NavalStation Annex, excluding office clerical employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since May 19, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act and Respondent and the Unionhave had a collective-bargaining agreement effec-tive until October 1, 1980.5. By failing and refusing to remit union dueswithheld pursuant to employees' voluntary authori-zations as required by the terms of the collective-bargaining agreement, by failing and refusing tomake regular payments into the appropriate healthand welfare funds as required by the terms of thecollective-bargaining agreement, and by failing andrefusing to meet and confer with the Union regard-ing grievances as required by the terms of the col-lective-bargaining agreement, Respondent has re-fused to bargain collectively with the Union in vio-lation of Section 8(a)(5) of the Act, and has re-strained and coerced employees in the exercise oftheir Section 7 rights within the meaning of Sec-tion 8(a)(1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Urban Laboratories, Incorporated, San Diego,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hotel and Restau-517 DECISIONS OF NAr1ONAL LABOR RELATIONS BOARDrant Employees and Bartenders' Union of SanDiego, Local 30, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All non-management food service employeesemployed by Respondent at the 32d StreetNaval Station Annex; excluding office clericalemployees, guards and supervisors as definedin the Act.(b) Refusing to remit union dues withheld pursu-ant to employees' voluntary authorizations as re-quired by the terms of the collective-bargainingagreement.(c) Refusing to make regular payments into theappropriate health and walfare funds as required bythe terms of the collective-bargaining agreement.(d) Refusing to meet and confer with the Unionregarding grievances as required by the terms ofthe collective-bargaining agreement.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Remit to the Union the dues withheld pursu-ant to employees' voluntary authorizations as re-quired by the terms of the collective-bargainingagreement, plus interest, as set forth in the sectionof this Decision entitled "The Remedy."(c) Make whole its employees in the manner setforth in the section of this Decision entitled "TheRemedy" for Respondent's unlawful failure totransmit the contributions to the Union's health andwelfare fund as required by the terms of the collec-tive-bargaining agreement.(d) Upon request, meet and confer with theUnion regarding grievances as required by theterms of the collective-bargaining agreement.(e) Post at its 32d Street Station Annex, SanDiego, California, facility copies of the attachednotice marked "Appendix."4Copies of said notice,on forms provided by the Regional Director forI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Region 21, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hotel and Restaurant Employees andBartenders Union of San Diego, Local 30,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT refuse to remit union dueswithheld pursuant to employees' voluntary au-thorizations as required by the terms of thecollective-bargaining agreement.WE WILL NOT refuse to make regular pay-ments into the appropriate health and welfarefunds as required by the terms of the collec-tive-bargaining agreement.WE WILL NOT refuse to meet and conferwith the Union regarding grievances as re-quired by the terms of the collective-bargain-ing agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL remit to the Union the dues with-held pursuant to employees' voluntary authori-zations as required by the terms of the collec-tive-bargaining agreement, with interest for thedues we withheld.WE WILL make regular payments into theappropriate health and welfare funds as re-quired by the terms of the collective-bargain-ing agreement and make whole our employeesby transmitting to the Union health and wel-fare fund those contributions unlawfully with-held.518 URBAN LABORATORIES, INCORPORATEDWE WILL, upon request, meet and conferwith the Union regarding grievances as re-quired by the terms of the collective-bargain-ing agreement.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All non-management food service employeesemployed by the Employer Respondent atthe 32d Street Naval Station Annex; exclud-ing office clerical employees, guards and su-pervisors as defined in the Act.URBAN LABORATORIES, INCORPORAT-ED519